Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 10 May 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest LouisaBoston 10. May 1806.

I wrote you last Sunday, the day after my arrival at Quincy and gave you an account of the progress and termination of my journey from New-York. On Tuesday I went with my father to Cambridge to attend the inauguration of the new President of the College, Mr: Webber.—The ceremonies of the day were sufficiently dull—The performances mostly in Latin, with a comfortable proportion of English in the Idiom to make it intelligible—There was however a young Gentleman, just out of College, who knew more about making Latin, as they call it at School than the rest, and pronounced a sort of complimentary Oration, which would have pleased me very well, but for a little prophetical folly, in which he told them what wonders of Eloquence they were to perform when the new Professor should come—My turn will be next, and as there is no installation without a Speech, I have asked the privilege of pronouncing it in a language which I can write and the hearers can understand—I expect to be indulged; though some of the adherents to the Old School are very tenacious of the immemorial usage and abhorrent of innovation—I suppose my induction to Office will be the week after next.
On Thursday I came to this Town, and am lodged for the present at Whitcomb’s—I dined yesterday at Mr: T. C. Amory’s and this day at Mr: G. Green’s—I am seeking for a place to lodge and board, for the Summer, but know not yet whether I shall fix in Boston or in Cambridge. At Mr: Amory’s I met Sir Isaac Coffin, a British admiral, who has just arrived from England, and is going to take the naval Command at Halifax—He tells me that Mr: Merry is recalled and a Lord Selkirk appointed in his stead—This Lord Selkirk is Said to be a great philosopher, and perhaps may be of great use to you know whom, in helping to make a Moon.
There are two boxes of things for which you had written waiting for a passage, and I see in the newspapers a vessel up for Alexandria to sail in a few days—Her name I think is the rambler—I have desired Mr: Shaw to open one of the boxes, and put in the Cotton, which according to your order I procured for you at Providence, and which I hope you will find such as you wanted. It was compared with the two specimens you gave me, and purchased at the same Shop where I went with you before—By the way, I found on opening my trunk a piece of silk which you put up with my clothes; but either you forgot to tell me the purpose of sending it, or I have forgotten what you told me—I conjecture your object was to have it dyed, but for better certainty will thank you to write me word.
I have this day received with great pleasure your kind letter of the 5th: instt:—And although you tell me nothing of your health, I flatter myself, from your early attention to the Thermometer, that it is at least tolerable—I hope however that neither for the thermometer, nor for any other consideration, you will let it suffer, by depriving yourself of your rest—The observation at 8 or 9 in the morning will answer the purpose quite as well as at 6—The book which I made for you must have got somewhere mislaid, for I do not find on looking over my trunk of papers, that I took it with me—I did indeed in the hurry of departure take the case of the thermometer with me, so that if you should move remove to another house it will be necessary to take it in the hand—I have not yet commenced my observations here, but intend to, as soon as I get settled; I find upon the comparison for the twenty days that my brother kept the register at Quincy, untill his instrument got broken, with the same dates and hours at Washington, a very good commencement for an estimate of the difference between the two Climates.
The 150 dollars which I left with you for Mr: Hellen was for the purpose of settling with him on account of our Expences, from the time of the last payment I had made him, untill I came away—The other 80 dollars was for my part of Cookendorfer’s bill—In both these instances, as in all the former, as Mr: Hellen has always declined mentioning any precise sum, I have been obliged to measure it by an estimate or guess of what would be proper& satisfactory to him—as an indemnity for all positive expence—but not for that invariable kindness and attention both from him and Mrs Hellen, to you and to me; for which I shall always feel and acknowledge the obligation.
I Suppose the Notes from Mr: Maitland will be important to the Administrators in England, to shew the nature of his connection in business with your father, and much of the subsequent correspondence to shew the State of Accounts between them—Maitland’s Answer to the Bill in Chancery must be given upon Oath—If he gives it with truth, it appears to me there must be a large balance for which he will be compelled to Account—If he Should prevaricate, the notes, Accounts, and especially the rectification of the heavy charges of payment to the Captain of the Indian Chief, which he never made, will be very important to the Administrators—Mr: Pinkney may safely be entrusted with the Notes, to make use of them if he should judge it expedient—And it does  not seem probable they will ever be of importance in this Country—If however your Mother  include to send them, it will be prudent to keep copies well attested, to prevent accidents. Our dear Children are both in perfect health, and both anxious for Mama to come home—John especially talks of you continually, and is as charming as when we went away last November. He is not so fat as we left him, but has grown in Stature, and his Countenance has lengthened a little, like George’s—He is the Delight of all the family, and my father thinks he has more ideas than any child of his age that he ever knew. I have abandoned the hope of having either of them with me, this summer, and this deprivation sharpens the severity which of that which I feel in the absence of their mother—The ensuing year will I hope be more propitious, and bring a consolation for the necessary sacrifices of the present.—I do not find that Sister T. B. would be under any such necessity of staying behind if he were called away; but I have not ventured to ask the question, and I am not Connoisseur in shapes enough to decide upon external inspection.
Dearest Louisa, I Send you les plus tendres baisers de l’Amour.
